DETAILED ACTION

Response to Amendment
	In view of the amendments and arguments to Claims 1-2, 6, and 19-20, the §112(b) rejections directed to the claims are withdrawn.
	In view of the amendments to Claim 1, the previous prior art rejections are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the new amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-6 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over United States Patent Application Publication No. US 2011/0151129 (Castillo) in view of United States Patent Application Publication No. US 2018/007691 (Donelan).
In regards to Claims 1 and 19, Castillo teaches a solution imparting water, fire, mold, and pest resistance to wood, which may be applied directly to cellulosic materials and products that include naturally occurring fibers (Abstract), wherein the proposed solution may be used with any type of wood or wood products, including green lumber, timber, OSB, plywood, etc. (¶26), wherein the solution comprises a soluble borate and alkali metal silicate (Claim 1), wherein the alkali metal silicate comprises from about 5-30% by mass of the solution and the soluble borate comprises from about 1.5-9% by mass of the solution (Claims 4 and 5) and wherein after In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Given that the product of Castillo is similar in composition and structure to that of instant Claim 1, one of ordinary skill in the art would expect it to exhibit the same properties, including improving sag resistance (instant Claim 19). 
However, Castillo does not explicitly teach that the fibrous panel comprises a starch and mineral wool fiber (instant Claim 1).

	It would have been obvious to one of ordinary skill in the art to have utilized mineral wool and starch as taught by Donelan within the fibrous panel of Castillo.  One skilled in the art would have been motivated by the desire and expectation of providing improved acoustics via the adsorption of sound and transmission, coupled with the preferred organic binder of starch to provide structural adhesion to the panel for strength and durability, as taught by Donelan, within the fibrous panel of Castillo in order to improve functionality and durability.

	In regards to Claims 3-5, Castillo teaches that silicates such as sodium metasilicate (¶13), potassium metasilicate (¶14) and sodium orthosilicate (¶14) may be used as an acceptable silicate – corresponding to the alkali metal silicate being selected from sodium silicate and potassium silicate (instant Claim 3).  Additionally, Castillo teaches that soluble borates, such as sodium tetraborate (¶13) and disodium octaborate (¶14) – which corresponds to the borate salt being 

	In regards to Claims 2, 6, and 20, Castillo teaches the coated fibrous panel and curable coating composition of Claims 1 and 19.  Castillo teaches that the aqueous solution additionally may have a mold inhibitor such as thymol, enthanolamine, or voriconazole, amongst others (¶¶13-14), as well as a carbonate such as sodium carbonate, from about 1 to 10% by mass (¶9).  One of ordinary skill in the art would recognize that limestone, as a carbonate-containing material, or magnesite, could serve as a pH carbonate buffer for the solution of Castillo – corresponding to the coating layer further comprising inorganic filler based on the total weight of the dry coating, and the inorganic binder and filler are not the same (instant Claims 2 and 20), wherein the inorganic filler is selected from limestone or magnesite (instant Claim 6).

Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over United States Patent Application Publication No. US 2011/0151129 (Castillo) in view of United States Patent Application Publication No. US 2018/007691 (Donelan) as applied to Claims 1-5, and 19-20 above, and further in view of United States Patent Publication No. US 4,169,735 (Blasko).
	In regards to Claims 2, 6, and 20, Castillo in view of Donelan teaches the coated fibrous panel and curable coating composition of Claims 1 and 19.  Castillo teaches that the aqueous solution additionally may have a mold inhibitor such as thymol, enthanolamine, or voriconazole, amongst others (¶¶13-14), as well as a carbonate from about 1-10% by mass (¶9) – corresponding to the coating layer further comprising inorganic filler based on the total weight of 
In the same field of coating panel compositions of silicates and borates, Blasko teaches curable one-package compositions which forms products having excellent water resistance as well as other desirable properties by preparing solutions of water soluble silicates and borates (Abstract), wherein certain inorganic pigments can be used in a variety of applications such as coatings, castings, etc. but are particularly useful in protective and decorative applications (Abstract), such as oxides of transition metals such as titanium, zirconium, and aluminum .  Blasko also teaches that other additives employed in coating compositions such as dyes, coloring pigments, inorganic fillers/extenders, surfactants, etc. may be used (Column 3, Lines 34-39) – corresponding to the inorganic fillers of instant Claim 6.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the inorganic pigments and fillers/extenders of Blasko within the solution of Castillo in view of Donelan.  One of ordinary skill in the art would have been motivated by the desire and expectation of ensuring a protective coating with aesthetic control, as taught by Blasko, within the coated fibrous substrate of Castillo in view of Donelan, to improve performance and durability.

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 

Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784